Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered July 13, 2005, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fourth degree, and sentencing him, as a second felony offender, to a term of from 5 to 10 years, unanimously affirmed.
The sentencing court properly concluded that defendant had breached his plea agreement and forfeited his opportunity for a more lenient disposition. The agreement clearly provided that commission of a new crime would constitute a violation, even if defendant had already completed a drug treatment program (see People v Cataldo, 39 NY2d 578 [1976]).
*519We perceive no basis for reducing the sentence. Concur— Andrias, J.E, Sullivan, Williams, Gonzalez and Malone, JJ.